DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
	The objections to the drawings of 7/14/22 are withdrawn in view of the amendments to the drawings of 11/14/22.

Claim Rejections - 35 USC § 112
	The rejection of claims 7 under 35 USC § 112(b) is withdrawn in view of the cancellation of claim 7 in the correspondence of 11/14/22.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claims do not fall within at least one of the four categories of patent eligible subject matter because, regarding the amendments of the independent claims [claim 1, lines 13-23; claim 4, lines 13-23; claim 13, lines 16-26], it appears the applicant is trying to claim a device comprising a housing with an internal light source by claiming the amount of ambient light in the room. Which would mean that a patent on this claim (if issued) would apply in one room when the room lights are on or the sun is shining but would not apply in the same room when the room lights are turned off or when there is cloud cover. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-6 and 8-13 are rejected under 35 U.S.C. 103 as being unpatentable over Yiu (2005/0172532).
With respect to claim 1, Yiu discloses a decoration device [10] comprising: a housing [30] having an object [Gumby, 44] to be viewed arranged therein, the housing [30] including a transparent portion [60] configured to be seen through from outside the housing [30], and a light emitting device [55] having light transmittivity [light bulbs, 56, transmit light] and flexibility [light strips, 55, are described as being flexible: paragraph 0025] and including a plurality of light emitting elements [56], each of the light emitting elements [56] emitting light from a first surface [surface facing transparent portion, 30] thereof and a second surface [surface facing rear wall, 32] thereof, wherein the light emitting device [55] is arranged along an inner surface of the transparent portion [60], Inherently, the object [Gumby, 44] can be viewed when an illumination source located outside the decoration device [10], in a room in which the decoration device [10] is arranged, is turned off.
Yiu does not disclose the transparent portion [60] is a curved glass portion. Using curved glass on display cabinets is well known in the art. It would have been well within the skill of one versed in the art at the time the invention was made to form the decoration device of Yiu so the transparent portion [60] is a curved glass portion to make the side non-toxic and stronger and more stable.
Yiu does not disclose a distance (Dx) between the object [Gumby, 44] and the light emitting device [55] in the housing [30] is less than or equal to 90 cm. It would have been well within the skill of one versed in the art at the time the invention was made to form the decoration device of Yiu so that the object and the light emitting device in the housing is less than or equal to 90 cm so that the light will properly illuminate the object and would allow the cabinet to be a convenient size. The modification claim would involve a mere change in the size of a component. A change in size is generally recognized as being within the level of ordinary skill in the art.
It would have been well within the skill of one versed in the art at the time the invention was made to design the modified device of Yiu so that on a graph showing a resolution relationship in an area Al between a curve representing a margin between the distance (Dx) and the ambient illuminance of the object (Lx) when the object is seen, and a curve representing a solar light maximized as natural light, the distance (Dx) is set on a horizontal axis, and the ambient illuminance of the object (Lx) is set on a vertical axis, a point defined by the distance (Dx) and the ambient illuminance of the object (Lx) is included in a region defined above a straight line connecting a First point (Dx = 30 cm, Lx = 100), a second point (Dx = 90 cm, Lx = 456), and a third point (Dx = 10,000 cm, Lx = 100,000) on the curve representing the margin between the distance (Dx) and the ambient illuminance of the object (Lx) when the object is seen through the light emitting device in order to allow a user to see an object in the housing using ambient illumination.
With respect to claim 2, Yiu does not disclose a distance between the object [Gumby, 44] and the light emitting device [55] in the housing [30] is less than or equal to 60 cm. It would have been well within the skill of one versed in the art at the time the invention was made to form the decoration device of Yiu so that the object and the light emitting device in the housing is less than or equal to 60 cm so that the light will properly illuminate the object and would allow the cabinet to be a convenient size. The modification claim would involve a mere change in the size of a component. A change in size is generally recognized as being within the level of ordinary skill in the art.
With respect to claim 3, Yiu does not disclose a distance between the object [Gumby, 44] and the light emitting device [55] in the housing [30] is less than or equal to 30 cm. It would have been well within the skill of one versed in the art at the time the invention was made to form the decoration device of Yiu so that the object and the light emitting device in the housing is less than or equal to 30 cm so that the light will properly illuminate the object and would allow the cabinet to be a convenient size. The modification claim would involve a mere change in the size of a component. A change in size is generally recognized as being within the level of ordinary skill in the art.
With respect to claim 4, Yiu discloses a decoration device [10] comprising: a housing [30] having an object [Gumby, 44] to be viewed arranged therein, the housing [30] including a transparent portion [60] configured to be seen through from outside the housing [30]; and a light emitting device [55] having light transmittivity [light bulbs, 56, transmit light] and flexibility [light strips, 55, are described as being flexible: paragraph 0025] and including a plurality of light emitting elements [56], each of the light emitting elements [56] emitting light from a first surface [surface facing transparent portion, 30] thereof and a second surface [surface facing rear wall, 32] thereof, and wherein the light emitting device [55] is arranged along an inner surface of the transparent portion [60], the object [Gumby, 44] can be viewed when an illumination source located outside the decoration device [10], in a room in which the decoration device [10] is arranged, is turned on.
Yiu does not disclose the transparent portion [60] is a curved glass portion. Using curved glass on display cabinets is well known in the art. It would have been well within the skill of one versed in the art at the time the invention was made to form the decoration device of Yiu so the transparent portion [60] is a curved glass portion to make the side non-toxic and stronger and more stable.
Yiu does not disclose a distance (Dx) between the object [Gumby, 44] and the light emitting device [55] in the housing [30] is less than or equal to 150 cm. It would have been well within the skill of one versed in the art at the time the invention was made to form the decoration device of Yiu so that the object and the light emitting device in the housing is less than or equal to 150 cm so that the light will properly illuminate the object and would allow the cabinet to be a convenient size. The modification claim would involve a mere change in the size of a component. A change in size is generally recognized as being within the level of ordinary skill in the art.
It would have been well within the skill of one versed in the art at the time the invention was made to design the modified device of Yiu so that on a graph showing a resolution relationship in an area Al between a curve representing a margin between the distance (Dx) and the ambient illuminance of the object (Lx) when the object is seen, and a curve representing a solar light maximized as natural light, the distance (Dx) is set on a horizontal axis, and the ambient illuminance of the object (Lx) is set on a vertical axis, a point defined by the distance (Dx) and the ambient illuminance of the object (Lx) is included in a region defined above a straight line connecting a First point (Dx = 30 cm, Lx = 100), a second point (Dx = 90 cm, Lx = 456), and a third point (Dx = 10,000 cm, Lx = 100,000) on the curve representing the margin between the distance (Dx) and the ambient illuminance of the object (Lx) when the object is seen through the light emitting device in order to allow a user to see an object in the housing using ambient illumination.
With respect to claim 5, Yiu does not disclose a distance between the object [Gumby, 44] and the light emitting device [55] in the housing [30] is less than or equal to 120 cm. It would have been well within the skill of one versed in the art at the time the invention was made to form the decoration device of Yiu so that the object and the light emitting device in the housing is less than or equal to 120 cm so that the light will properly illuminate the object and would allow the cabinet to be a convenient size. The modification claim would involve a mere change in the size of a component. A change in size is generally recognized as being within the level of ordinary skill in the art. 
With respect to claim 6, Yiu does not disclose a distance between the object [Gumby, 44] and the light emitting device [55] in the housing [30] is less than or equal to 90 cm. It would have been well within the skill of one versed in the art at the time the invention was made to form the decoration device of Yiu so that the object and the light emitting device in the housing is less than or equal to 90 cm so that the light will properly illuminate the object and would allow the cabinet to be a convenient size. The modification claim would involve a mere change in the size of a component. A change in size is generally recognized as being within the level of ordinary skill in the art.
With respect to claim 8-10, Yiu does disclose using LEDs [paragraph 0025] but does not disclose the specifics of the claimed the light emitting device. Chao discloses a light emitting device that includes, a first substrate [14] having light transmittivity and flexibility “bendable, translucent, plastic tape members 14 and 15° column 1, lines 41-421, and a conductive layer [1G, 21, 2d] being formed on the first substrate [14], a second substrate [15] having light transmittivity and flexibility [“bendable, translucent, plastic tape members 14 and 15”: column 7, lines 41-42], and being arranged to face the first substrate [14], a plurality of light emitting elements [12] including an electrode connected to the conductive layer [13, 21, 22], and being arranged between the first substrate [14] and the second substrate [15], and a layer [16] having flexibility [the adhesive is inherently flexible as if is rolled, column 1, lines 40-49), being arranged between the first substrate [14] and the second substrate [15], and retaining the plurality of light emitting elements 12, column 1, lines 40-49].
Chao discloses the light emitting element is arranged into the shape of a matrix [see figures 1 and 2: Column matrix: A matrix having a single column].
Chao discloses the first substrate and the second substrate are bent to surround the light emitting element [the device may be rolled, figure 1].
Chao does not disclose the adhesive layer [16] is a resin layer having light transmittivity. Resin glue is a type of adhesive used in the construction industry that provides superior bonding capabilities. It would have been well within the skill of one versed in the art at the time the invention was made to form the adhesive layer [16] of Chaco to be a resin layer as resin glue has superior bonding capabilities and to be light transmittable since the substrates [14, 15] are translucent and a light transmittable glue would allow the substrates lo continue to function as translucent.
It would have been well within the skill of one versed in the art at the time the invention to use the light emitting tape of Chao in the device of Yiu as the lighting emitting tapes are thinner and light weight and may be easily secured to the transparent portion and are aesthetically desirable.
With respect to claim 11, Yiu does disclose the claimed limitation. Chao does not disclose the refractive indexes of the first substrate and the second substrate and the adhesive layer [16] or the adhesive layer is formed of resin. it would have been well within the skill of one versed in the art at the time the invention was made to form the adhesive layer [16] of Chao to be a resin layer as resin glue has superior bonding capabilities and ta farm the resin adhesive to have a refractive index different from a refractive index of the first substrate and the second substrate if such would produce a desirable light output by diffusing or bending the light.
With respect to claim 12, Yiu does disclose the claimed limitation. Chao discloses the conductive layer [13] and inherently the light emitting clement would have an electrode. Using bumps to connect electrodes and conductors is well known in the art. It is also well known that light from the light emitting elements reflect metallic elements including on electrodes and bumps. It would have been well within the skill of one versed in the art at the time the invention was made to include a burp to connect the electrode of the light emitting element and the conductive layer in the device of Chao and have light from the light emitting element is reflected on the electrode and the bump to create a firm connection between the light emitting element and the conductor and to create a more desirable light output free of dark spots.
With respect to claim 13, Yiu discloses a method for using a light emitting device [55] in a decoration device [10], the method comprising: providing a light emitting device [55] having light transmittivity [light bulbs, 56, transmit light] and flexibility [light strips, 55, are described as being flexible: paragraph 0025] and including a plurality of the light emitting elements [56]: providing a decoration device [10] having a transparent portion [60] and containing an object [Gumby, 44] to be viewed arranged therein; arranging the light emitting device [55] (a) along an inner surface of the transparent portion [60] so that the light emitting device [55] can be seen from outside the decoration device [10], and (b) on one side of the object [Gumby, 44] in the decoration device [10], whereby the object [Gumby, 44] can be seen when an illumination source located outside the decoration device [10] in a room in which the decoration device [10] is arranged, is turned off; and allowing the plurality of light emitting elements [56] of the light emitting device [55] to emit light.
Yiu does not disclose the transparent portion [60] is a curved glass portion. Using curved glass on display cabinets is well known in the art. It would have been well within the skill of one versed in the art at the time the invention was made to form the decoration device of Yiu so the transparent portion [60] is a curved glass portion to make the side non-toxic and stronger and more stable.
Yiu does not disclose a distance (Dx) between the object [Gumby, 44] and the light emitting device [55] in the housing [30] is less than or equal to 150 cm. It would have been well within the skill of one versed in the art at the time the invention was made to form the decoration device of Yiu so that the object and the light emitting device in the housing is less than or equal to 150 cm so that the light will properly illuminate the object and would allow the cabinet to be a convenient size. The modification claimed would involve a mere change in the size of a component. A change in size is generally recognized as being within the level of ordinary skill in the art.
It would have been well within the skill of one versed in the art at the time the invention was made to design the modified device of Yiu so that on a graph showing a resolution relationship in an area Al between a curve representing a margin between the distance (Dx) and the ambient illuminance of the object (Lx) when the object is seen, and a curve representing a solar light maximized as natural light, the distance (Dx) is set on a horizontal axis, and the ambient illuminance of the object (Lx) is set on a vertical axis, a point defined by the distance (Dx) and the ambient illuminance of the object (Lx) is included in a region defined above a straight line connecting a First point (Dx = 30 cm, Lx = 100), a second point (Dx = 90 cm, Lx = 456), and a third point (Dx = 10,000 cm, Lx = 100,000) on the curve representing the margin between the distance (Dx) and the ambient illuminance of the object (Lx) when the object is seen through the light emitting device in order to allow a user to see an object in the housing using ambient illumination.

Response to Arguments/Additional Remarks
The amendments to independent claims 1, 4 and 13 are attempting to recite the information provided in figure 18 and that was contained in now cancelled claim 7. 
Curve L7 defines when the object is obviously seen (specification paragraph [0090]) and Curve L8 defines when the object is "visible at least" (specification paragraph [0091]).  A line connecting points (30, 100) and (90,456) and further between (90, 456) and (10,000, 100,000) represents the "margin between the distance (Dx) and the ambient luminance of the object (Lx) when the object is seen through the light emitting device".  It can be reasoned, in the claimed area between the curve L7 and the line connecting points (30, 100) and (90,456) the object is at least partly visible.
There is no claimed relationship between the elements in the device and the claimed language directed to the graph [claim 1, lines 13-23; claim 4, lines 13-23; claim 13, lines 16-26]. 
The distance Dx has been defined in claim 1 as "less than or equal to 90cm" [lines 9-10].
The distance Dx has been defined in claim 4 as "less than or equal to 150cm" [lines 9-10].
The distance Dx has been defined in claim 13 as "less than or equal to 150cm" [lines 9-10].
Therefore, the claimed language directed to the graph [claim 1, lines 13-23; claim 4, lines 13-23; claim 13, lines 16-26] does not change the structure of an element of the claims. There is no specific language, in the claims, reciting the element used to change the ambient light.
	Regarding the amendments of the independent claims [claim 1, lines 13-23; claim 4, lines 13-23; claim 13, lines 16-26], it appears the applicant is trying to claim a device comprising a housing with an internal light source by claiming the amount of ambient light in the room. Which would mean that a patent on this claim (if issued) would apply in one room when the room lights are on or the sun is shining but would not apply in the same room when the room lights are turned off or when there is cloud cover. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA K TSO whose telephone number is (571)272-2385. The examiner can normally be reached generally M-F 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Diane Lee can be reached on 571-272-2399. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LAURA K TSO/Primary Examiner, Art Unit 2875